In a coram nobis proceeding, defendant appeals from an order of the County Court, Nassau County, entered November 6, 1964, which denied without a hearing his application to vacate a judgment of said court, rendered May 24, 1963 on his plea of guilty, convicting him of burglary in the third degree and possession of burglar’s instruments, and imposing sentence. Order reversed on the law and matter remitted to the County Court, Nassau County, for a hearing and for further proceedings not inconsistent herewith. No questions of fact were considered. Defendant’s petition alleges that the District Attorney, in a conversation with defendant on March 4, 1963, induced defendant to plead guilty by promising that, if he did so, defendant would be sent to a hospital where his addiction to narcotics could be cured. Instead, he was sentenced to a term of 5 to 10 years imprisonment. This allegation, if established, would entitle defendant to coram nobis relief (People v. Masselli, 19 A D 2d 558; People v. Debe, 19 A D 2d 618). He is entitled to a hearing on that allegation unless his claims are conclusively refuted by unquestionable documentary proof (People v. Pearson, 12 N Y 2d 978, 979; People v. Picciotti, 4 N Y 2d 340, 345; People v. Lain, 309 N. Y. 291, *762293; People v. Guariglia, 303 N. Y. 338, 343). We do not Lave snch proof in this record. Beldó ck, P. J., Ughetta, Brennan, Hill and Hopkins, JJ., concur.